NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 17, 2022 *
                                Decided June 21, 2022

                                        Before

                      MICHAEL Y. SCUDDER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

                      CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2167

ANDRÉ V. POWELL,                                 Appeal from the United States District Court
    Petitioner-Appellant,                        for the Northern District of Indiana,
                                                 South Bend Division.

      v.                                         No. 3:19-CV-198-DRL-MGG

INDIANA PAROLE BOARD,                            Damon R. Leichty,
     Respondent-Appellee.                        Judge.
                                      ORDER

       André Powell, a former Indiana prisoner, appeals the denial of his petition under
28 U.S.C. § 2254 seeking to restore 90 days of good-time credit against a burglary
sentence. Because Powell has recently been released from custody for his burglary
offense, we vacate the judgment denying the petition and remand for the district court
to dismiss it as moot.



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2167                                                                           Page 2

       Convicted of felony burglary, Powell was serving part of his 18-year term of
incarceration at a community re-entry center when, in September 2018, his case worker
charged him with stealing and failing to report to work. Powell was transferred back to
prison while the charges were investigated; he received a conduct report the next
month. After a disciplinary hearing, he was found guilty, lost 90 days’ good time credit
towards his burglary sentence, and ordered to serve the remainder of his term in prison.

       Powell responded with litigation. First, he unsuccessfully petitioned under
28 U.S.C. § 2241 to contest his transfer to prison. He appealed the judgment denying
that petition, and we vacated that judgment and remanded for dismissal of the petition
as moot because he had been released from prison in February 2020. See Powell v.
Galipeau, 808 F. App’x 386, 388 (7th Cir. 2020). Second, he separately petitioned under
28 U.S.C § 2254 to argue that he was deprived of good-time credits against his burglary
sentence without due process. See Walker v. O'Brien, 216 F.3d 626, 633 (7th Cir. 2000).
The district court dismissed that petition in May 2020 as moot. Powell moved for
reconsideration. The court ruled that, even if the case were not moot, Powell’s motion
did not warrant relief because he received due process (notice of charges, the chance to
present evidence, and discipline based on some evidence—the conduct report).

       Powell appeals the denial of his § 2254 petition, arguing that the district court
improperly created mootness by delaying its ruling until May 2020. But other events,
which we asked the parties to address, require that we assess whether this appeal is
moot. Powell was paroled from prison for his burglary offense in February 2020, and he
began a two-year term of parole. Five months later, he was reimprisoned for a parole
violation—misdemeanor theft. He served consecutive prison terms for the parole
violation and the related theft conviction; those terms ended in January 2022. Powell
was then released to complete his term of parole for his burglary conviction. See Ind.
Code § 35-50-6-1(c). The state assures us (with evidence that Powell does not refute) that
his parole term for his burglary offense ended on May 26, 2022. The state pledges that
Powell is no longer “a parolee or probationer.” It notes separately that Powell returned
to custody in April 2022 on an unrelated and still-pending charge of resisting police.

       This case is moot. Our jurisdiction is limited to live “cases and controversies.”
U.S. Const. Art. III, § 2; see United States v. Munsingwear, Inc., 340 U.S. 36 (1950). And a
petition for collateral relief on a sentence becomes moot after a petitioner is released
from all forms of custody (including parole) for that sentence unless the petitioner will
suffer collateral consequences from that custody. See Spencer v. Kemna, 523 U.S. 1, 7–14
(1998); Lauderdale-El v. Indiana Parole Bd., No. 21-1242, 2022 WL 1613282, at *1 (7th Cir.
No. 21-2167                                                                        Page 3

May 23, 2022). Powell has been released from custody for his burglary conviction. He
was released from prison in January 2022, and from parole in May; thus, a restoration of
good-time credits toward his burglary sentence can no longer advance the end of that
sentence. Powell may face custody on new charges for resisting the police, but the good-
time credit he seeks could, under Indiana law, credit only time against his burglary
sentence, which is over. See Garrison v. Sevier, 165 N.E.3d 996, 1000 (Ind. Ct. App. 2021).
Finally, although we presume that a criminal conviction has collateral consequences,
that presumption does not extend to prison disciplinary proceedings, see Spencer,
523 U.S. at 7–16, and Powell does not identify any. When a petition for a writ of habeas
corpus is moot, the Supreme Court requires that we vacate a merits decision with
instructions to dismiss the petition as moot. See Munsingwear, 340 U.S. at 41.

       We thus VACATE the judgment and REMAND with instructions to DISMISS the
petition as MOOT.